CRICHTON, J.,
additionally concurs and assigns reasons.
hi agree with the decision to deny this writ application. I write separately to note my observation that Relator, Louis Koerner—an attorney and member of the Louisiana Bar acting here on behalf of himself—makes insulting and casually demeaning comments regarding both the trial and appellate courts that presided over these matters. In my view, his statements come close to violating La. S. Ct. R.VII, § 7. (“The language used in any brief or document filed in this court must be courteous, and free from insulting criticism of any person, individually or officially, or of any class or association of persons, or of any court of justice, or other institution.... ”). All attorneys should conduct themselves with the utmost integrity in their interactions with the courts in accordance with our Professionalism Guidelines. See La. Sup. Ct. R, Part G, § 11 (“We will speak and write civilly and respectfully in all communications with the court.”).